                                                                                Case 3:19-cv-02881-WHA Document 44 Filed 08/22/19 Page 1 of 2



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   ISAAC WOLF,
                                                                         11
United States District Court




                                                                                             Plaintiff,                                    No. C 19-02881 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   UNIVERSITY PROFESSIONAL &                                    ORDER TO SHOW CAUSE
                                                                         14   TECHNICAL EMPLOYEES,
                                                                              COMMUNICATIONS WORKERS OF
                                                                         15   AMERICA LOCAL 9119, JANET
                                                                              NAPOLITANO, in her official capacity as
                                                                         16   President of the University of California,
                                                                              JOSHUA GOLKA, in his official capacity as
                                                                         17   Executive Director of the California Public
                                                                              Employment Relations Board, and XAVIER
                                                                         18   BECERRA, in his official capacity as
                                                                              Attorney General of California,
                                                                         19                  Defendants.
                                                                         20                                                  /
                                                                         21
                                                                         22          Plaintiff Isaac Wolf initiated this action against various defendants seeking declaratory

                                                                         23   relief and damages for a purported deprivation of his First Amendment rights. The initial case

                                                                         24   management conference was scheduled for this morning at 11:00 A.M. The case was called.

                                                                         25   Defendants’ counsel appeared, but plaintiff’s counsel were not there. The case was put to the

                                                                         26   end of the calendar to give counsel the opportunity to appear. At the end of the calendar, the

                                                                         27   case was re-called but counsel were still not there.

                                                                         28          Accordingly, by SEPTEMBER 19, 2019, counsel for plaintiff — Mark Bucher, Brian
                                                                              Kelsey, and Reilly Stephens — must SHOW CAUSE why this case should not be dismissed for
                                                                                Case 3:19-cv-02881-WHA Document 44 Filed 08/22/19 Page 2 of 2



                                                                          1   lack of prosecution and why counsel should not be referred to the Court’s Standing Committee
                                                                          2   on Professional Conduct for their absence. In addition, counsel appearing Pro Hac Vice must
                                                                          3   also SHOW CAUSE as to why their Pro Hac Vice status should not be revoked. All responses by
                                                                          4   counsel to this order to show cause must be made under oath. A hearing on this order to SHOW
                                                                          5   CAUSE   is hereby set for SEPTEMBER 26 AT 8:00 A.M.
                                                                          6
                                                                          7           IT IS SO ORDERED.
                                                                          8
                                                                          9   Dated: August 22, 2019.
                                                                                                                                WILLIAM ALSUP
                                                                         10                                                     UNITED STATES DISTRICT JUDGE
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                            2
